DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 10, 11, 23, 24, 36, 37, 49, 50	 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YANG (YANG et al US 2020/0044812).
Regarding claim 10, 36, YANG discloses a method for wireless communications by a user equipment, comprising: 
YANG: ¶118-119, ¶123, UE receives this a UL-DAI from the base station along in an uplink grant; the UL-DAI including in the uplink grant (UG) includes at least a specific value for scheduling order which is followed by the UE to schedule ACK information; this order at least indirectly or directly indicates the resources to be used for ACK/NACK transmission); 
determining a number of bits to use to transmit an ACK based on the DAI bits (YANG: ¶119, ¶123, determining a number bits to be used for ACK based on the DAI value (bits)); and 
transmitting, to the base station, the ACK via the uplink resource using the determined number of bits (YANG: ¶119, the ACK/NACK information is transmitted through bits determined using the DAI bits).


Regarding claim 11, 37, YANG method of claim 10/36, wherein transmitting the ACK comprises transmitting the ACK via the uplink resource on a physical uplink shared channel (PUSCH) (YANG: ¶119, ACK is transmitted on the PUSCH).

Regarding claim 23, 49,  YANG discloses method for wireless communications by a network entity, comprising: transmitting, to a user equipment, an uplink grant comprising one or more downlink assignment index (DAI) bits indicating a number of bits for the user equipment to use to transmit an acknowledgement (ACK) based on the YANG: ¶118-119, ¶116, UE receives this a DAI from the base station along with the uplink grant indicating which resource to use for ACK information; YANG: ¶119, determining a number bits to be used for ACK based on the DAI value (bits); YANG: ¶119, the ACK/NACK information is transmitted through bits determined using the DAI bits).

Regarding claim 24, 50, YANG discloses method of claim 23/49, wherein receiving the ACK comprises receiving the ACK on a physical uplink shared channel (PUSCH) (YANG: ¶119, ACK is transmitted on the PUSCH).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12, 25, 38, 51, is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG (YANG et al US 2020/0044812) in view of BABAEI et al (US 2019/0074935)

Regarding claim 12, 38, YANG method of claim 11/36, wherein when the determined number of bits (YANG: ¶¶116, ¶118-119).
YANG remains silent regarding when number of bits is 1 or 2 the ACK punctures the PUSCH, and wherein when the determined number of bits is greater than 2 the ACK is rate matched around the PUSCH.
However, BABAEI et al (US 2019/0074935) discloses when number of bits is 1 or 2 the ACK punctures the PUSCH, and wherein when the determined number of bits is greater than 2 the ACK is rate matched around the PUSCH (BABAEI: ¶195, rate-match when more than 2 bits and punctured when less than equal to two).

Regarding claim 25, 51 YANG method of claim 24/49, wherein the number of bits are determined. (YANG: ¶118-119) 
YANG remains silent regarding when number of bits is 1 or 2 the ACK punctures the PUSCH, and wherein when the determined number of bits is greater than 2 the ACK is rate matched around the PUSCH.
However, BABAEI et al (US 2019/0074935) discloses when number of bits is 1 or 2 the ACK punctures the PUSCH, and wherein when the determined number of bits is greater than 2 the ACK is rate matched around the PUSCH (BABAEI: ¶195, rate-match when more than 2 bits and punctured when less than equal to two).
A person of ordinary skill in the art working with the invention of YANG would have been motivated to use the teachings of BABAEI as it provides a way to improve resource conservation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of YANG with teachings of BABAEI in order to improve resource availability.
Claim(s) 13, 26, 39, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG (YANG et al US 2020/0044812) in view of YIN et al (US 2019/0149271)

Regarding claim 13, 39 YANG discloses the method of claim 10/36, wherein the user equipment and base station are configured HARQ-ACK configuration (LEE: ¶149, HARQ-ACK configuration). 
YANG remains silent regarding with a semi-static HARQ-ACK codebook size, and wherein a number of DAI bits is one and the one DAI bit indicates whether or not to transmit the ACK.
However, YIN et al (US 2019/0149271) discloses with a semi-static HARQ-ACK codebook size, and wherein a number of DAI bits is one and the one DAI bit indicates whether or not to transmit the ACK (YIN: ¶125, ¶126, semi-static codebook size and DAI bit indicates whether or not to transmit ACK).
A person of ordinary skill in the art working with the invention of YANG would have been motivated to use the teachings of YIN as it provides a way to improve communication flexibility and/or efficiency may be beneficial (¶5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of YANG with teachings of YIN in order to improve communication flexibility.
Regarding claim 26, 52, YANG discloses method of claim 23/49, wherein the user equipment and network entity are configured HARQ-ACK configuration (LEE: ¶119, HARQ-ACK configuration). 
YANG remains silent regarding with a semi-static HARQ-ACK codebook size, and wherein a number of DAI bits is one and the one DAI bit indicates whether or not to transmit the ACK.
YIN: ¶125, ¶126, semi-static codebook size and DAI bit indicates whether or not to transmit ACK).
A person of ordinary skill in the art working with the invention of YANG would have been motivated to use the teachings of YIN as it provides a way to improve communication flexibility and/or efficiency may be beneficial (¶5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of YANG with teachings of YIN in order to improve communication flexibility.





Claim(s) 1-8, 14-21, 27-34, 40-47,  is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 20170150494 A1) 
Regarding claim 1, 27, LEE et al (US 20170150494 A1) discloses a method for wireless communications by a user equipment, comprising: 
receiving downlink control information (DCI) comprising resource
indicator RI bits configured to indicate to the user equipment a subset of resources available for transmitting uplink control information (UCI) in a physical uplink control channel (PUCCH) transmission, (LEE: ¶110-111, ¶212, a resource set for PUCCH is determined based on information in the PDCCH; ¶190, ACK/NAK of PUCCH is the UCI and ¶212, DCI is the PDCCH, ARI bits), 
wherein the DCI is received on one or more resources of a first physical downlink control channel (PDCCH) transmission (LEE: ¶212, ¶111, DCI is received on PDCCH a resource), wherein the subset is one of a plurality of subsets, and wherein each of the plurality of subsets corresponds to a unique subset of PUCCH resources (LEE: ¶212, the set is among a plurality of sets of PUCCH where each set is equivalent to a “subset” being part of a larger set of resources including all the sets of PUCCH resources includes in all the sets);
determining based on the RI bits of the DCI the subset of resources available for transmitting UCI in the PUCCH (LEE: ¶212, based on the ARI bits, a set among plurality of PUCCH candidate sets is determined i.e. a subset of the larger set includes all the sets), 
LEE’s embodiment of using RI bits for selecting a subset among plurality of subsets (hereinafter LEE’s Embodiment A) remains silent regarding, however embodiment of ¶124 and ¶210 discloses identifying resources a particular PUCCH within the determined subset of resources to transmit the UCI based on an implicit mapping of PDCCH resources to PUCCH resources and the one or more resources of the first PDCCH transmission; and transmitting the UCI using the particular PUCCH resource (LEE: ¶210, ¶124, a final PUCCH resource is determined among the subset of PUCCH resources in order to transmit based on the lowest of the PDCCH resource; explicit and implicit are used in a composite mapping).



Regarding claim 2, 28, LEE method of claim 1/27, further comprising:

receiving multiple PDCCH transmissions on multiple component carriers (CCs) or across multiple slots, wherein the UCI acknowledges the multiple PDCCH transmissions (LEE: Fig. 23, ¶145, UCI acknowledges more than PDCCH transmission on multiple CCs).

Regarding claim 3, 29, LEE method of claim 2/28, further comprising receiving multiple PDCCH transmissions, wherein the first PDCCH transmission is a last transmission of the multiple PDCCH transmissions (LEE: ¶277, last subframe).

Regarding claim 4, 30,  LEE method of claim 2/28, further comprising receiving multiple PDCCH transmissions, wherein the first PDCCH transmission has a smallest component carrier (CC) index of the multiple PDCCH transmissions (LEE: ¶122, lowest index).

Regarding claim 5, 31, LEE method of claim 2/28, further comprising receiving multiple PDCCH transmissions, wherein the UCI acknowledging the multiple PDCCH transmissions is sent in a same uplink (UL) slot (LEE: Fig. 23, ¶145, single UL CC used for UCI acknowledges more than PDCCH transmission on multiple CCs).

Regarding claim 6, 32,  LEE method of claim 1/27, wherein at least two of the plurality of subsets have different sizes (LEE: ¶114, PUCCH sets is different in bit sizes).

Regarding claim 7, 33,  LEE method of claim 1/27, wherein each of the plurality of subsets has the same size (LEE: Fig. 14, size in bandwidth and time is the same).

Regarding claim 8, 34,  LEE method of claim 1/27, wherein the implicit mapping is based on a control channel element (CCE) index of the first PDCCH transmission (LEE: ¶122, PUCCH resources are implicitly1 mapped based on the CCE index of the PDCCH).
Regarding claim 14, 40,  LEE discloses method for wireless communications by a network entity, comprising: transmitting downlink control information (DCI) comprising one or more resource information configured to indicate to a user equipment a subset of LEE: ¶110-111, ¶118, ¶212, a resource set for PUCCH is determined based on information in the PDCCH; ¶190, ACK/NAK of PUCCH is the UCI and ¶212, DCI is the PDCCH), 
wherein the DCI is transmitted on one or more resources of a first physical downlink control channel (PDCCH) transmission (LEE: ¶212, ¶111, DCI is received at the UE on PDCCH a resource from the base station); wherein the subset is one of a plurality of subsets, and wherein each of the plurality of subsets corresponds to a unique subset of PUCCH resources (LEE: ¶212, the set is among a plurality of sets of PUCCH where each set is equivalent to a “subset” being part of a larger set of resources including all the sets of PUCCH resources includes in all the sets);
determining based on the RI bits of the DCI the subset of resources available for transmitting UCI in the PUCCH (LEE: ¶212, based on the ARI bits, a set among plurality of PUCCH candidate sets is explicitly determined i.e. a subset of the larger set includes all the sets), 
LEE’s embodiment of using RI bits for selecting a subset among plurality of subsets (hereinafter LEE’s Embodiment A) remains silent regarding, however embodiment of ¶124 and ¶210 discloses identifying resources a particular PUCCH within the determined subset of resources to transmit the UCI based on an implicit mapping of PDCCH resources to PUCCH resources and the one or more resources of the first PDCCH transmission; and transmitting the UCI using the particular PUCCH resource (LEE: ¶210, ¶124, a final PUCCH resource is determined among the subset of PUCCH resources in order to transmit based on the lowest of the PDCCH resource; explicit and implicit are used in a composite mapping).
A person of ordinary skill in the art working with the invention of LEE’s Embodiment A would have been motivated to use the teachings of ¶124 and ¶210, as it provides a well-known technique of using PDCCH and PUCCH mapping to choose among a resource among a plurality of resources thereby enhancing capability to select from a larger total number of PUCCHs by selecting from smaller groups instead of one large group of resources. This could be done with minimum control overhead as only 2-bit ARI is needed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LEE’s Embodiment A with teachings of the teachings of embodiment of ¶124 and ¶210 in order to improve performance of the selecting algorithm.


Regarding claim 15, 41, LEE modified by ZHOU discloses method of claim 14/40, further comprising: transmitting multiple PDCCH transmissions on multiple component carriers (CCs) or across multiple slots, wherein the UCI acknowledges the multiple PDCCH transmissions (LEE: Fig. 23, ¶145, UCI acknowledges more than PDCCH transmission on multiple CCs).

Regarding claim 16, 42,  LEE modified by ZHOU discloses method of claim 15/40, wherein the first PDCCH transmission is a last transmission of the multiple PDCCH transmissions (LEE: ¶277, last subframe).

Regarding claim 17, 43,  LEE modified by ZHOU discloses method of claim 15/40, wherein the first PDCCH transmission has a smallest component carrier (CC) index of the multiple PDCCH transmissions (LEE: ¶122, lowest index).

Regarding claim 18, 44,  LEE modified by ZHOU discloses method of claim 15/40, wherein the UCI acknowledging the multiple PDCCH transmissions is communicated in a same uplink (UL) slot (LEE: Fig. 23, ¶145, single UL CC used for UCI acknowledges more than PDCCH transmission on multiple CCs).

Regarding claim 19, 45,  LEE modified by ZHOU discloses method of claim 14/40, wherein at least two of the plurality of subsets have different sizes (LEE: ¶114, PUCCH sets is different in bit sizes).

Regarding claim 20, 46, LEE modified by ZHOU discloses method of claim 14/40, wherein each of the plurality of subsets has the same size (LEE: Fig. 14, size in bandwidth and time is the same).

Regarding claim 21, 47,  LEE modified by ZHOU discloses method of claim 14/40, wherein the implicit mapping is based on a control channel element (CCE) index of the first PDCCH transmission (LEE: ¶122, PUCCH resources are implicitly1 mapped based on the CCE index of the PDCCH).

Claim(s) 9, 35, 22, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 20170150494 A1) in view of ZHOU (US 2019/0149305)
Regarding claim 9, 35, , LEE  remains silent regarding, however ZHOU discloses the method of claim 1/27, wherein a number of RI bits is X, wherein a total number of PUCCH resources is Y, wherein a total number of subsets of the PUCCH resources is 2^X, wherein (Y modulo 2^X) of the total number of subsets consist of (floor(Y/2^X)+1) PUCCH resources and any remaining of the total number of subsets consist of( floor(Y/2^X) )PUCCH resources (ZHOU: ¶289, ¶291, RI bits are 3, and number of resources (subsets) are 2^3=8, and 8 mod 8 = 0 is the resource subsets with 2 resources, and 8 are the subsets with total 1 resource each).
A person of ordinary skill in the art working with the invention of LEE would have been motivated to use the teachings of ZHOU as it provides a way to use a standard compliant field as specified in 3GPP specifications in order to convey some of the resource set information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LEE with teachings of ZHOU in order to improve standard compliance.

Regarding claim 22, 48, LEE remains silent regarding, however ZHOU discloses the method of claim 1/27, wherein a number of RI bits is X, wherein a total number of PUCCH resources is Y, wherein a total number of subsets of the PUCCH resources is 2^X, wherein (Y modulo 2^X) of the total number of subsets consist of (floor(Y/2^X)+1) PUCCH resources and any remaining of the total number of subsets ZHOU: ¶289, ¶291, RI bits are 3, and number of resources (subsets) are 2^3=8, and 8 mod 8 = 0 is the resource subsets with 2 resources, and 8 are the subsets with total 1 resource each).
A person of ordinary skill in the art working with the invention of LEE would have been motivated to use the teachings of ZHOU as it provides a way to use a standard compliant field as specified in 3GPP specifications in order to convey some of the resource set information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LEE with teachings of ZHOU in order to improve standard compliance.




Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.

Applicants argue, 

    PNG
    media_image1.png
    749
    971
    media_image1.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Applicants take a position that the DAI bits used to indicate the resources are not from the uplink grant (UG) but from the downlink grant (DG). Examiner respectfully submits that YANG discloses at least the UL DAI (DAI bits included in the uplink grant (UG)) are used for at least indicating of a resource for the ACK/NACK transmission. 
In ¶118, ¶123, YANG discloses:

the UE may adjust the total ACK/NACK payload size using the UL DAI value. UL DAI represents the DAI included in the UL grant (UG) DCI. That is, the UL DAI is included in the PDCCH for scheduling the PUSCH. Specifically, the UE may determine the size of an ACK/NACK payload (in other words, an ACK/NACK part) for each DL CC, considering the UL DAI value and the transmission mode and bundling of the corresponding CC. The UE may also determine the location of each ACK/NACK in the per-CC ACK/NACK payload using the DL DAI value(s) received at each DL CC. DL DAI represents the DAI included in the DL grant (DG) DCI. That is, the UL DAI is included in the PDCCH for scheduling the PDSCH or included in the PDCCH for instructing release of the DL SPS. 

[0123] As described with reference to FIG. 15, in the existing CA system based on TDD, a plurality of HARQ-ACK feedbacks for DL data reception in a plurality of cells may be transmitted through one UL SF. In addition, the HARQ-ACK feedback corresponding to each cell may include a plurality of HARQ-ACKs (A/N) for DL data reception in a specific DL SF set (hereinafter referred to as a bundling window) in a corresponding cell. In addition, in DL grant (DG) DCI for scheduling each cell, a counter value indicating the scheduling order of the corresponding DL data within the bundling window of the corresponding cell may be transmitted through DAI (i.e., DL DAI), and a specific value selected from the base station may also be transmitted in the UL grant (UG) DCI through DAI (i.e., UL DAI). Accordingly, the UE may arrange A/N bits in order of the DL DAI values when the A/N payloads (per cell) are configured on the PUCCH/PUSCH. In particular, for A/N transmission on the PUSCH, the A/N feedback size may be reduced by constructing a payload only for DL DAI values below UL DAI (for each cell considering the UL DAI as the maximum value of DL DAI). 

In at least above sections it is clearly taught that UL DAI (including in the uplink grant) have at least implicit information to at least implicitly schedule/arrange A/N bits.
A person of ordinary skill in the art would reasonably interpret this as “…an uplink grant comprising an indication of an uplink resource to transmit an acknowledgement (ACK) and one or more downlink assignment index (DAI) bits…”.




“
    PNG
    media_image2.png
    1092
    996
    media_image2.png
    Greyscale
”


Secondly, Applicants take a position that LEE discloses single tiered determination of PUCCH resources. In other words, LEE does not disclose determine a PUCCH resource with the PUCCH resource set among plurality of sets of PUCCH resources. Examiner respectfully submits that this is disclosed by LEE in at least the cited portions as indicated in the rejections above. 
	In ¶212, LEE discloses:
[0212] Specifically, a UE configured as PUCCH format 3 may be explicitly (e.g. through RRC signaling) assigned an orthogonal resource for the format. In addition, a final PUCCH resource may be determined by an ARI value in a DCI format in a PDCCH for a PDSCH transmitted on the SCell among orthogonal resources predetermined by RRC configuration. In this case, the ARI may be used as an offset based on an explicitly signaled PUCCH resource value or may be used to indicate which one among one or more PUCCH resource sets is to be used. 

	Hereinabove, LEE teaches how ARI bits are being used to determined which set among a plurality of sets of PUCCH resources need to be used for PUCCH transmissions. 

[0210] In a system to which multiple carriers and/or TDD are applied, a plurality of ACK/NACK bits may be transmitted by channel selection using PUCCH format la/Ib, PUCCH format 3, or channel selection using PUCCH format 3. For PUCCH resource indexes for the PUCCH formats, implicit mapping, explicit mapping, or a composite of implicit and explicit mapping may be used. Implicit mapping may use a method for deriving a PUCCH resource index based on the lowest CCE index of a corresponding PDCCH. Explicit mapping may use a method for indicating or deriving the PUCCH resource index among sets predetermined by RRC configuration by an ACK/NACK Resource Indicator (ARI) in the PDCCH. 

[0124] For example, a PUCCH resource index may be determined as follows. 

    PNG
    media_image3.png
    45
    552
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    111
    593
    media_image4.png
    Greyscale



A person of ordinary skill in the art would reasonably interpret this as “…identifying resources a particular PUCCH within the determined subset of resources to transmit the UCI based on an implicit mapping of PDCCH resources to PUCCH resources and the one or more resources of the first PDCCH transmission; and transmitting the UCI using the particular PUCCH resource…”
A person of ordinary skill in the art working with the invention of LEE’s Embodiment A would have been motivated to use the teachings of ¶124 and ¶210, as it 
	Any other arguments presented are based on the arguments addressed above and are fully responded hereinabove. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER S MIAN/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        

OMER S. MIAN
Primary Examiner
Art Unit 2461